Case 4:19-cr-00226-RGE-SHL Document 178 Filed 06/30/21 Page 1 of 8
                     Case 4:19-cr-00226-RGE-SHL Document 178 Filed 06/30/21 Page 2 of 8
AO 245B (Rev. 09/19) Judgment in a Criminal Case
v1                    Sheet 1A

                                                                                                     Judgment Page: 2 of 8
 DEFENDANT: HECTOR RAMON IGLESIAS TOVAR
 CASE NUMBER: 4:19-CR-00226-002

                                           ADDITIONAL COUNTS OF CONVICTION
Title & Section      ?           Nature of Offense                                   Offense Ended            Count
18 U.S.C. § 924(c)(1)(A)(i)       Possession of a Firearm in Furtherance of a Drug    11/19/2019                Eight
                                  Trafficking Crime


18 U.S.C. §§ 922(g)(5)(A),        Prohibited Person in Possession of a Firearm        11/19/2019                Nine
924(a)(2)
Case 4:19-cr-00226-RGE-SHL Document 178 Filed 06/30/21 Page 3 of 8
Case 4:19-cr-00226-RGE-SHL Document 178 Filed 06/30/21 Page 4 of 8
Case 4:19-cr-00226-RGE-SHL Document 178 Filed 06/30/21 Page 5 of 8
Case 4:19-cr-00226-RGE-SHL Document 178 Filed 06/30/21 Page 6 of 8
Case 4:19-cr-00226-RGE-SHL Document 178 Filed 06/30/21 Page 7 of 8
Case 4:19-cr-00226-RGE-SHL Document 178 Filed 06/30/21 Page 8 of 8
